DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-22, 24-30, 33, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20170270666 A1).
Re Claim 21, Barnes discloses a method comprising:
staining a slice of cancerous tissue with a first stain (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
staining the slice with a second stain (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
acquiring a first digital image of the slice (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
identifying a likely cancerous region in the first digital image based on the first stain (see Barnes: e. g., -- an image analysis system and computer implemented method for early stage cancer prognosis. Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue. …(1) mapping one or more regions (all the tumor regions on the whole slide, specific “marker hotspots” i.e., tumor sub-regions where a particular marker is over-expressed, immune specific regions from the tissue microenvironment, stromal regions which are adjacent to tumor regions) annotated on a digitized image of the first tissue slide (example, H&E slide or Ki67 slide) --, in [0009], -- FOV selection module 111 may enable a manually drawn selection, or automated image analysis algorithms may highlight such regions on a Ki67 slide. An inter-marker registration operation may be used to map these “hot spots” to equivalent annotated regions on the other IHC slides. For example, the other slides may include H&E, ER, PR, and/or HER2 tissue slides. A heat map may be generated given annotations on a first slide, such as a Ki67 slide, and regions in the heat map which are locally dominant may be considered to be hot spots, possibly which a qualified reader such as a pathologist considers to be important. Visually, the heat map presents a high-level overview of the scoring metric of interest.--, in [0045], and, --an Area of Interest (AoI) detector finds or identifies a tissue region in the whole slide image or the tissue annotations are automatically generated by some other image analysis algorithm, such as image registration algorithm which maps annotations from the adjacent serial section to the IHC tissue slide….. One or more regions within the identified tissue are identified based at least in part on dominant colors. For identified regions, seed points within the identified region are detected, and objects from the identified regions are extracted.--, in [0078]);
although Barnes discloses a plurality of parameters applied to associated  mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the first digital image as belonging to the likely cancerous region (see Barnes: e. g., --The Cox model coefficients a, b, c, etc. may be stored (S309) in parameters database 316. Therefore, the equations may be considered optimized, and stored for clinical use, for instance while performing testing operations listed in FIG. 4.[0062] Table 1 shows a plurality of optimized coefficients for different weights for each workflow,… the adjustments to the coefficients may be performed for any combination of the included marker slides and associated metrics, and may be adapted or “trained” for any type of workflow, --, in [0060]-[0063], and, --Depending upon the type of FOV selected, a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database 418. The coefficients may be based on training data for similar workflows as described with respect to FIG. 3, thereby enabling survival predictions for the slide series of the individual patient being tested. Based on the training workflow, optimized cut-off points are provided from database 418 for enabling the scores to be stratified (S411) into low-risk and high-risk groups for cancer recurrence besides medical applications such as anatomical or clinical pathology, prostrate/lung cancer diagnosis, etc.--, in [0067],and , -- The system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training.--, in [0073]);
Barnes however does not explicitly disclose optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the first digital image as belonging to the likely cancerous region,
Donovan teaches optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the first digital image as belonging to the likely cancerous region (see Donovan: e. g., -- the parameters of the neural network are adjusted during training by calculating the CI after all the patient data has been entered. The neural network then adjusts the parameters with the goal of minimizing the objective function and thus maximizing the CI. As used above, over-fitting generally refers to the complexity of the neural network. Specifically, if the network is too complex, the network will react to "noisy" data. Overfitting is risky in that it can easily lead to predictions that are far beyond the range of the training data—in [0085]-[0091], [0100], [0240]-[0242]);
Barnes and Donovan are combinable as they are in the same field of endeavor: using tissue staining and corresponding image processing of stained images and neural network to identifying and classifying cancerous cells and tissues  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnes’s method using Donovan’s teachings by including optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the first digital image as belonging to the likely cancerous region to Barnes’s train the classifiers and model  in order to minimize the objective function and thus maximizing the CI, and provide and improve a classifier for feature annotation allows for discrimination of disease progression risk among intermediate-grade cancers (see Donovan: e.g. in [0085]-[0091], [0100], [0240]-[0242]), 
Barnes as modified by Donovan further disclose storing the plurality of parameters and associated mathematical operations of the model in a database for applying to a second digital image to indicate a probability that each pixel of the second digital image falls within the likely cancerous region, wherein the second digital image is acquired from cancerous tissue that is stained with the second stain but not with the first stain see Barnes: e. g., --The Cox model coefficients a, b, c, etc. may be stored (S309) in parameters database 316. Therefore, the equations may be considered optimized, and stored for clinical use, for instance while performing testing operations listed in FIG. 4.[0062] Table 1 shows a plurality of optimized coefficients for different weights for each workflow,… the adjustments to the coefficients may be performed for any combination of the included marker slides and associated metrics, and may be adapted or “trained” for any type of workflow, --, in [0060]-[0063], and, --Depending upon the type of FOV selected, a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database 418. The coefficients may be based on training data for similar workflows as described with respect to FIG. 3, thereby enabling survival predictions for the slide series of the individual patient being tested. Based on the training workflow, optimized cut-off points are provided from database 418 for enabling the scores to be stratified (S411) into low-risk and high-risk groups for cancer recurrence besides medical applications such as anatomical or clinical pathology, prostrate/lung cancer diagnosis, etc.--, in [0067],and , -- The system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training.--, in [0073]).

Re Claim 22, Barnes as modified by Donovan further disclose generating a prediction image in which each pixel location of the second digital image is marked to indicate the probability that the associated pixel of the second digital image falls within the likely cancerous region (see Barnes: e.g., -- hot spots reflect the invasive and aggressive tumor regions with high Ki67 marker expression and the spatial variability of marker expression in the tumor regions in the slide; the “hot spots” can be manually annotated by a pathologist on a digitized whole slide in a whole slide image reviewing system using the annotation tools or automatically generated by an image analysis algorithm to detect Ki67 stained tumor cells and over expressive regions; registering these hot spots annotated on Ki67 tissue slide with each of a plurality of adjacent tissue slides to map the annotated regions; generating a risk stratification score by combining the whole slide scores from the plurality of whole slide scores using a mathematical formula with a set of coefficients, where the coefficient values are specific to the type of annotations and workflow and are determined based on operations involving a statistical fit of the risk stratification score against the survival data using on Cox proportional hazards model for a plurality of training patients to construct a prognostic model; and applying the prognostic model to a test series of images associated with a single patient, the test series of images also being annotated with the Ki-67 hotspot workflow.--, {herein annotated imaged is the prediction image, because the “the risk stratification score” is a result of prediction}--, in [0011]-[0013]; similarly also see Donovan: e.g., -- FIG. 3 and the illustrative studies in which aspects of the present invention were applied to prediction of favorable pathological stage and prostate cancer progression. Computer-generated morphometric features (e.g., morphometric features measurable from digitized images of H&E-stained tissue) which may be used in a predictive model for predicting an outcome with respect to a medical condition--, in [0064]-[0065], [0070]-[0071], [0102]-[0103], and [0125]-[0129]).

Re Claims 24, and 38,  Barnes as modified by Donovan further disclose wherein the first stain stains epithelial cells, and the second stain stains nuclei (see Donovan: e.g.,  -- the predictive model may be based on features including one or more (e.g., all) of preoperative PSA, Gleason Score, at least one of a measurement of expression of androgen receptor (AR) in epithelial nuclei and/or stromal nuclei and a measurement of expression of Ki67-positive epithelial nuclei, a morphometric measurement of a ratio of area of epithelial nuclei outside gland units to area of epithelial nuclei within gland units, and a morphometric measurement of area of epithelial nuclei distributed away from gland units. In some embodiments, the Gleason Score comprises a biopsy Gleason Score. [0013] In another embodiment, a predictive model is provided predicts a risk of prostate cancer progression in a patient, where the model is based on one or more (e.g., all) of the features listed in FIG. 11 and optionally other features. For example, the predictive model may be based on features including one or more (e.g., all) of preoperative PSA, dominant Gleason Grade, Gleason Score, at least one of a measurement of expression of AR in epithelial and/or stromal nuclei (e.g., tumor epithelial and/or stromal nuclei) and a measurement of expression of Ki67-positive epithelial nuclei (e.g., tumor epithelial nuclei), a morphometric measurement of average edge length in the minimum spanning tree (MST) of epithelial nuclei, and a morphometric measurement of area of non-lumen associated epithelial cells relative to total tumor area. In some embodiments, the dominant Gleason Grade comprises a dominant biopsy Gleason Grade. In some embodiments, the Gleason Score comprises a biopsy Gleason Score.--, in [0013]-[0014]).

Re Claim 25, Barnes as modified by Donovan further disclose wherein the likely cancerous region is predominantly epithelial cells that have been stained by a cytokeratin stain (see Donovan: e.g.,  -- the predictive model may be based on features including one or more (e.g., all) of preoperative PSA, Gleason Score, at least one of a measurement of expression of androgen receptor (AR) in epithelial nuclei and/or stromal nuclei and a measurement of expression of Ki67-positive epithelial nuclei, a morphometric measurement of a ratio of area of epithelial nuclei outside gland units to area of epithelial nuclei within gland units, and a morphometric measurement of area of epithelial nuclei distributed away from gland units. In some embodiments, the Gleason Score comprises a biopsy Gleason Score. [0013] In another embodiment, a predictive model is provided predicts a risk of prostate cancer progression in a patient, where the model is based on one or more (e.g., all) of the features listed in FIG. 11 and optionally other features. For example, the predictive model may be based on features including one or more (e.g., all) of preoperative PSA, dominant Gleason Grade, Gleason Score, at least one of a measurement of expression of AR in epithelial and/or stromal nuclei (e.g., tumor epithelial and/or stromal nuclei) and a measurement of expression of Ki67-positive epithelial nuclei (e.g., tumor epithelial nuclei), a morphometric measurement of average edge length in the minimum spanning tree (MST) of epithelial nuclei, and a morphometric measurement of area of non-lumen associated epithelial cells relative to total tumor area. In some embodiments, the dominant Gleason Grade comprises a dominant biopsy Gleason Grade. In some embodiments, the Gleason Score comprises a biopsy Gleason Score.--, in [0013]-[0014]).

Re Claims 26, and 41,  Barnes as modified by Donovan further disclose wherein the first stain is taken from the group consisting of: pan cytokeratin, cytokeratin 18, a-methylacyl coenzyme A racemase (AMACR), cluster of differentiation 3 (CD3) antibody stain, cluster of differentiation 4 (CD4) antibody stain and cluster of differentiation 68 (CD68) antibody stain (see Barnes: e.g., -- a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]; also see Donovan: e.g., -- FIG. 5A shows a multiplex IF image of a tissue specimen labeled with the counterstain 4'-6-diamidino-2-phenylindole (DAPI) and the biomarker cytokeratin 18 (CK18), which bind to target proteins in nuclei and cytoplasm, respectively. Although the original image was a pseudo-color image generally exhibiting blue and green corresponding to DAPI and CK18, respectively, the image is provided in gray-scale in FIG. 5A for ease of reproducibility.--, in [0131]-[0133], and, -- Multiple antigens were quantified in single tissue sections by immunofluorescence. Two multiplex assays were performed on prostate needle biopsies with Alexa-fluorochrome-labeled antibodies for the following antigens: a) Multiplex 1: androgen receptor (AR), racemase (AMACR), cytokeratin 18 (CK18), TP73L (p63), and high molecular weight keratin; b) Multiplex 2: Ki67, phosphorylated AKT, CD34, CK18 and AMACR (Table 8).--, in [0180]).

Re Claims 27 and 42, Barnes as modified by Donovan further disclose wherein the second stain is taken from the group consisting of: fluorescent 4, 6-diamidino-2-phenylindole (DAPI) and hematoxylin (see Donovan: e.g., -- FIG. 5A shows a multiplex IF image of a tissue specimen labeled with the counterstain 4'-6-diamidino-2-phenylindole (DAPI) and the biomarker cytokeratin 18 (CK18), which bind to target proteins in nuclei and cytoplasm, respectively. Although the original image was a pseudo-color image generally exhibiting blue and green corresponding to DAPI and CK18, respectively, the image is provided in gray-scale in FIG. 5A for ease of reproducibility.--, in [0131]-[0133], and, -- [0286] Hematoxylin and Eosin (H&E) slides/blocks and outcome data from a castrate metastatic disease cohort of 106 patients (35 prostatectomy and 71 prostate needle biopsy samples) were independently reviewed. H&E morphometry and quantitative immunofluorescence were performed. Sections were analyzed with a multiplex quantitative (IF) assay for CK18 (epithelial cells), DAPI (nuclei), p63/HMWK (basal cells), AR and alpha-methyl CoA-racemase (AMACR). Images acquired with spectral imaging software and processed for quantitation of IF features.--, in [0286]).

Re Claims 28, and 39,  Barnes as modified by Donovan further disclose wherein the first stain is an immunohistochemical stain (see Barnes: e.g., -- a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]; also see Donovan: e.g., -- FIG. 5A shows a multiplex IF image of a tissue specimen labeled with the counterstain 4'-6-diamidino-2-phenylindole (DAPI) and the biomarker cytokeratin 18 (CK18), which bind to target proteins in nuclei and cytoplasm, respectively. Although the original image was a pseudo-color image generally exhibiting blue and green corresponding to DAPI and CK18, respectively, the image is provided in gray-scale in FIG. 5A for ease of reproducibility.--, in [0131]-[0133], and, -- Multiple antigens were quantified in single tissue sections by immunofluorescence. Two multiplex assays were performed on prostate needle biopsies with Alexa-fluorochrome-labeled antibodies for the following antigens: a) Multiplex 1: androgen receptor (AR), racemase (AMACR), cytokeratin 18 (CK18), TP73L (p63), and high molecular weight keratin; b) Multiplex 2: Ki67, phosphorylated AKT, CD34, CK18 and AMACR (Table 8).--, in [0180]).

Re Claim 29, Barnes as modified by Donovan further disclose wherein the first stain is an immunofluorescence stain (see Donovan: e.g., -- FIG. 5A shows a multiplex IF image of a tissue specimen labeled with the counterstain 4'-6-diamidino-2-phenylindole (DAPI) and the biomarker cytokeratin 18 (CK18), which bind to target proteins in nuclei and cytoplasm, respectively. Although the original image was a pseudo-color image generally exhibiting blue and green corresponding to DAPI and CK18, respectively, the image is provided in gray-scale in FIG. 5A for ease of reproducibility.--, in [0131]-[0133], and, -- Multiple antigens were quantified in single tissue sections by immunofluorescence. Two multiplex assays were performed on prostate needle biopsies with Alexa-fluorochrome-labeled antibodies for the following antigens: a) Multiplex 1: androgen receptor (AR), racemase (AMACR), cytokeratin 18 (CK18), TP73L (p63), and high molecular weight keratin; b) Multiplex 2: Ki67, phosphorylated AKT, CD34, CK18 and AMACR (Table 8).--, in [0180]).

Re Claims 30, and 40, Barnes as modified by Donovan further disclose wherein the second stain is a counterstain (see Donovan: e.g., -- FIG. 5A shows a multiplex IF image of a tissue specimen labeled with the counterstain 4'-6-diamidino-2-phenylindole (DAPI)--, in [0131]-[0133]).

Re Claim 33, Barnes discloses a method comprising:
staining a slice of tissue from a cancer patient with a first stain (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
staining the slice of tissue with a second stain (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
acquiring a digital image of the slice of tissue (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
identifying a target region in the digital image using image analysis based on the first stain(see Barnes: e. g., -- an image analysis system and computer implemented method for early stage cancer prognosis. Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue. …(1) mapping one or more regions (all the tumor regions on the whole slide, specific “marker hotspots” i.e., tumor sub-regions where a particular marker is over-expressed, immune specific regions from the tissue microenvironment, stromal regions which are adjacent to tumor regions) annotated on a digitized image of the first tissue slide (example, H&E slide or Ki67 slide) --, in [0009], -- FOV selection module 111 may enable a manually drawn selection, or automated image analysis algorithms may highlight such regions on a Ki67 slide. An inter-marker registration operation may be used to map these “hot spots” to equivalent annotated regions on the other IHC slides. For example, the other slides may include H&E, ER, PR, and/or HER2 tissue slides. A heat map may be generated given annotations on a first slide, such as a Ki67 slide, and regions in the heat map which are locally dominant may be considered to be hot spots, possibly which a qualified reader such as a pathologist considers to be important. Visually, the heat map presents a high-level overview of the scoring metric of interest.--, in [0045], and, --an Area of Interest (AoI) detector finds or identifies a tissue region in the whole slide image or the tissue annotations are automatically generated by some other image analysis algorithm, such as image registration algorithm which maps annotations from the adjacent serial section to the IHC tissue slide….. One or more regions within the identified tissue are identified based at least in part on dominant colors. For identified regions, seed points within the identified region are detected, and objects from the identified regions are extracted.--, in [0078]);
although Barnes discloses a plurality of parameters applied to associated  mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the digital image as belonging to the target region based on the second stain but not on the first stain (see Barnes: e. g., --The Cox model coefficients a, b, c, etc. may be stored (S309) in parameters database 316. Therefore, the equations may be considered optimized, and stored for clinical use, for instance while performing testing operations listed in FIG. 4.[0062] Table 1 shows a plurality of optimized coefficients for different weights for each workflow,… the adjustments to the coefficients may be performed for any combination of the included marker slides and associated metrics, and may be adapted or “trained” for any type of workflow, --, in [0060]-[0063], and, --Depending upon the type of FOV selected, a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database 418. The coefficients may be based on training data for similar workflows as described with respect to FIG. 3, thereby enabling survival predictions for the slide series of the individual patient being tested. Based on the training workflow, optimized cut-off points are provided from database 418 for enabling the scores to be stratified (S411) into low-risk and high-risk groups for cancer recurrence besides medical applications such as anatomical or clinical pathology, prostrate/lung cancer diagnosis, etc.--, in [0067],and , -- The system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training.--, in [0073]);
Barnes however does not explicitly disclose optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the digital image as belonging to the target region based on the second stain but not on the first stain,
Donovan teaches optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the digital image as belonging to the target region based on the second stain but not on the first stain (see Donovan: e. g., -- the parameters of the neural network are adjusted during training by calculating the CI after all the patient data has been entered. The neural network then adjusts the parameters with the goal of minimizing the objective function and thus maximizing the CI. As used above, over-fitting generally refers to the complexity of the neural network. Specifically, if the network is too complex, the network will react to "noisy" data. Overfitting is risky in that it can easily lead to predictions that are far beyond the range of the training data—in [0085]-[0091], [0100], [0240]-[0242]);
Barnes and Donovan are combinable as they are in the same field of endeavor: using tissue staining and corresponding image processing of stained images and neural network to identifying and classifying cancerous cells and tissues  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnes’s method using Donovan’s teachings by including optimizing a plurality of parameters applied to associated mathematical operations to train a model based on the second stain but not on the first stain to classify individual pixels of the digital image as belonging to the target region based on the second stain but not on the first stain to Barnes’s train the classifiers and model  in order to minimize the objective function and thus maximizing the CI, and provide and improve a classifier for feature annotation allows for discrimination of disease progression risk among intermediate-grade cancers (see Donovan: e.g. in [0085]-[0091], [0100], [0240]-[0242]), 
Barnes as modified by Donovan further disclose generating a prediction image in which particular pixel locations of the digital image have an intensity associated with belonging to the target region (see Barnes: e.g., -- hot spots reflect the invasive and aggressive tumor regions with high Ki67 marker expression and the spatial variability of marker expression in the tumor regions in the slide; the “hot spots” can be manually annotated by a pathologist on a digitized whole slide in a whole slide image reviewing system using the annotation tools or automatically generated by an image analysis algorithm to detect Ki67 stained tumor cells and over expressive regions; registering these hot spots annotated on Ki67 tissue slide with each of a plurality of adjacent tissue slides to map the annotated regions; generating a risk stratification score by combining the whole slide scores from the plurality of whole slide scores using a mathematical formula with a set of coefficients, where the coefficient values are specific to the type of annotations and workflow and are determined based on operations involving a statistical fit of the risk stratification score against the survival data using on Cox proportional hazards model for a plurality of training patients to construct a prognostic model; and applying the prognostic model to a test series of images associated with a single patient, the test series of images also being annotated with the Ki-67 hotspot workflow.--, {herein annotated imaged is the prediction image, because the “the risk stratification score” is a result of prediction}--, in [0011]-[0013]; similarly also see Donovan: e.g., -- FIG. 3 and the illustrative studies in which aspects of the present invention were applied to prediction of favorable pathological stage and prostate cancer progression. Computer-generated morphometric features (e.g., morphometric features measurable from digitized images of H&E-stained tissue) which may be used in a predictive model for predicting an outcome with respect to a medical condition--, in [0064]-[0065], [0070]-[0071], [0102]-[0103], and [0125]-[0129]).


Claims 23, 31-32, 34-37, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as modified by  Donovan, and further in view of Sethi et al.  (US 20180232883 A1, claims priority date of 2017-02-13).
Re Claim 23, Barnes as modified by Donovan further disclose the model is a neural network model, and wherein the optimizing the plurality of parameters involves training the  neural network model (see Donovan: e. g., -- the parameters of the neural network are adjusted during training by calculating the CI after all the patient data has been entered. The neural network then adjusts the parameters with the goal of minimizing the objective function and thus maximizing the CI. As used above, over-fitting generally refers to the complexity of the neural network. Specifically, if the network is too complex, the network will react to "noisy" data. Overfitting is risky in that it can easily lead to predictions that are far beyond the range of the training data—in [0085]-[0091], [0100], [0240]-[0242]);
Barnes as modified by Donovan however do not explicitly disclose convolutional neural network model,
Sethi teaches a convolutional neural network model, and wherein the optimizing the plurality of parameters involves training the convolutional neural network model (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]);
Barnes (as modified by Donovan) and Sethi are combinable as they are in the same field of endeavor: using tissue staining and corresponding image processing of stained images and neural network to identifying and classifying cancerous cells and tissues  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnes (as modified by Donovan)’s method using Sethi’s teachings by including a convolutional neural network model, and wherein the optimizing the plurality of parameters involves training the convolutional neural network model to Barnes (as modified by Donovan)’s neural network model  in order to process training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data (see Sethi: e.g. in [0005], [0009]-[0010], [0033]-[0034]).

Re Claim 31, Barnes as modified by Donovan and Sethi further disclose wherein one of the mathematical operations is convolution filtering that applies a kernel to pixels surrounding a central pixel (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

Re Claim 32, Barnes as modified by Donovan and Sethi further disclose wherein one of the mathematical operations is a Gaussian filter applied to pixel values through a convolution matrix (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

 	Re Claim 34,  Barnes as modified by Donovan and Sethi further disclose wherein one of the mathematical operations is convolution filtering that applies a kernel to neighboring pixels (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

	Re Claim 35, Barnes as modified by Donovan and Sethi further disclose wherein one of the mathematical operations is a Gaussian filter applied to pixel values through a convolution matrix (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

Re Claim 36 Barnes as modified by Donovan and Sethi further disclose wherein the intensity of each of the particular pixel locations is proportional to a probability that each of the particular pixel locations belongs to the target region (see Sethi: e.g., -- as shown in FIG. 3, the input may be converted from pixel intensity to optical density map 302 via an operation that calculates Beer-Lambert transform 301. For the most widely used range of pixel values from 0 to 255, Beer-Lambert transform calculates red optical density R from red spectral intensity r as follows: R=−log (r+1)/(255+1). Similarly, it calculates optical density for blue and green channels, i.e. B and G. This optical density is also arranged as a 3-d array, known as the optical density map 302. The optical density map 302 is rearranged into a 2-d matrix of pixels 304 via a re-arrangement operation 303 such that spectral values R, G, B of each pixel forms a complete column of the matrix. The matrix of pixels 304 may be decomposed into two matrices—stain color prototypes 306, and stain density maps 307—such that both are nonnegative and their product approximates the matrix of pixels, via a sparse nonnegative matrix factorization and stain to color mapping operation 305. Additionally, the stain density map matrix is sparse such that it is highly likely for only one of the entries in a column to be nonzero. The non-zero entries represent specificity of one of multiple stains that was absorbed by the biological structure represented by that pixel location. Consistent with the spirit of this disclosure, this operation may use an optimization routine such as alternate least squares, multiplicative updates, etc.--. In [0064]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

Re Claim 37, Barnes as modified by Donovan and Sethi further disclose wherein the intensity of each of the particular pixel locations indicates whether it is either more likely or less likely that each of the particular pixel locations belongs to the target region (see Sethi: e.g., -- as shown in FIG. 3, the input may be converted from pixel intensity to optical density map 302 via an operation that calculates Beer-Lambert transform 301. For the most widely used range of pixel values from 0 to 255, Beer-Lambert transform calculates red optical density R from red spectral intensity r as follows: R=−log (r+1)/(255+1). Similarly, it calculates optical density for blue and green channels, i.e. B and G. This optical density is also arranged as a 3-d array, known as the optical density map 302. The optical density map 302 is rearranged into a 2-d matrix of pixels 304 via a re-arrangement operation 303 such that spectral values R, G, B of each pixel forms a complete column of the matrix. The matrix of pixels 304 may be decomposed into two matrices—stain color prototypes 306, and stain density maps 307—such that both are nonnegative and their product approximates the matrix of pixels, via a sparse nonnegative matrix factorization and stain to color mapping operation 305. Additionally, the stain density map matrix is sparse such that it is highly likely for only one of the entries in a column to be nonzero. The non-zero entries represent specificity of one of multiple stains that was absorbed by the biological structure represented by that pixel location. Consistent with the spirit of this disclosure, this operation may use an optimization routine such as alternate least squares, multiplicative updates, etc.--. In [0064]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 23.

Re Claim 43, Barnes discloses a method with a training mode and a prediction mode (see Barnes: e. g., --The Cox model coefficients a, b, c, etc. may be stored (S309) in parameters database 316. Therefore, the equations may be considered optimized, and stored for clinical use, for instance while performing testing operations listed in FIG. 4.[0062] Table 1 shows a plurality of optimized coefficients for different weights for each workflow,… the adjustments to the coefficients may be performed for any combination of the included marker slides and associated metrics, and may be adapted or “trained” for any type of workflow, --, in [0060]-[0063], and, --Depending upon the type of FOV selected, a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database 418. The coefficients may be based on training data for similar workflows as described with respect to FIG. 3, thereby enabling survival predictions for the slide series of the individual patient being tested. Based on the training workflow, optimized cut-off points are provided from database 418 for enabling the scores to be stratified (S411) into low-risk and high-risk groups for cancer recurrence besides medical applications such as anatomical or clinical pathology, prostrate/lung cancer diagnosis, etc.--, in [0067],and , -- The system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training.--, in [0073]; also see: -- methods for providing reliable risk stratification for early-stage breast cancer patients by constructing a prognostic model to predict a recurrence risk of the patient and to categorize the patient into a high or low risk group…. followed with image analysis and/or scores generated according to the scoring protocol may be combined and analyzed using the risk stratification scoring algorithm generated during the training process, and stratified using the generated cutoff point to predict a survival probability and/or prognosis for the patient--, in [0008], and [0028]-[0029]), comprising:

in the training mode, staining a first slice of tissue from a cancer patient with a first stain, wherein the first stain has a first color (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040], and, -- The system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training.--, in [0073]);
staining the first slice of tissue with a second stain, wherein the second stain has a second color(see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
acquiring a first digital image of the first slice of tissue (see Barnes: e. g., -- The tissue slices may be marked by single or multiple stains for the identification of respective biological features. A digital image is acquired from each of the marked tissue slices by means of an image sensor that has a number of color channels, such as an RGB image sensor.--, in [0020], and, -- at least one of the tissue slices is marked by multiple stains for the acquisition of a multi-channel image. The multi-channel image is unmixed to provide a set of unmixed images. The unmixed images do not need to be registered with respect to each other or with respect to the multi-channel image as they are all based on the identical dataset that is acquired by the optical sensor from one of the tissue slices.--, in [0025]; and, -- The tissue slides may represent the time of diagnosis of the patient. The tissue slides may be processed according to a specific staining protocol and stains or biomarkers may be scored using a specific scoring protocol. For example, a series of histopathological simplex and/or multiplex tissue slides from serial sections of cancerous tissue block corresponding to each patient and stained with H&E and multiple IHC tumor and immune markers (such as tumor markers ER, PR, Ki67, HER2, etc. and/or immune markers such as CD3, CD8, CD4 etc.) are digitized using a digital pathology scanning system, for example, on a whole slide scanner or a digital microscope.--, in [0037]-[0040]);
determining whether each pixel of the first digital image falls within a region of interest using image analysis based on the first color (see Barnes: e. g., --Only pixels that are located within the respective tumor annotated region boundary are used for the calculation of a respective score. For example, the score A is calculated for the image 5 using only pixels that are located within the tumor boundary 11. Likewise, the score B is calculated for the image 6 using only pixels that are located within the tumor boundary 12 of that image 6. The score C is calculated for image 7 using only pixels that are located within the tumor boundary 13. The score D is calculated for image 8 using the same pixel locations within the boundary 13 as in image 7.--, in [0095]);
Barnes however does not explicitly disclose {how} determining whether each pixel of the first digital image falls within a region of interest using image analysis based on the first color,
Donovan teaches determining whether each pixel of the first digital image falls within a region of interest using image analysis based on the first color (see Donovan: e. g., -- the image processing tool may re-segment the foreground (e.g., TMA core) into rough regions corresponding to nuclei and white spaces. For example, the main characterizing feature of nuclei in H&E stained images is that they are stained blue compared to the rest of the pathological objects. Therefore, the difference in the red and blue channels (R-B) intensity values may be used as a distinguishing feature. Particularly, for every image object obtained in the initial segmentation step, the difference between average red and blue pixel intensity values may be determined. The length/width ratio may also be used to determine whether an object should be classified as nuclei area. For example, objects which fall below a (R-B) feature threshold and below a length/width threshold may be classified as nuclei area. Similarly, a green channel threshold can be used to classify objects in the tissue core as white spaces. Tissue stroma is dominated by the color red. The intensity difference d, "red ratio" r=R/(R+G+B) and the red channel standard deviation .varies..sub.R of image objects may be used to classify stroma objects.—in [0107]-[0112]);
Barnes and Donovan are combinable as they are in the same field of endeavor: using tissue staining and corresponding image processing of stained images and neural network to identifying and classifying cancerous cells and tissues  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnes’s method using Donovan’s teachings by including teaches determining whether each pixel of the first digital image falls within a region of interest using image analysis based on the first color to Barnes’s pixel separation/segmentation in order to segment the image tissue core from the background (transparent region of the slide) using intensity threshold and convex hull (see Donovan: e.g. in [0107]-[0112]),
Barnes as modified by Donovan further disclose generating a set of parameters of a model that indicate a probability that each pixel of the first digital image falls within the region of interest using the second color but not the first color (see Donovan: e. g., -- the image processing tool may re-segment the foreground (e.g., TMA core) into rough regions corresponding to nuclei and white spaces. For example, the main characterizing feature of nuclei in H&E stained images is that they are stained blue compared to the rest of the pathological objects. Therefore, the difference in the red and blue channels (R-B) intensity values may be used as a distinguishing feature. Particularly, for every image object obtained in the initial segmentation step, the difference between average red and blue pixel intensity values may be determined. The length/width ratio may also be used to determine whether an object should be classified as nuclei area. For example, objects which fall below a (R-B) feature threshold and below a length/width threshold may be classified as nuclei area. Similarly, a green channel threshold can be used to classify objects in the tissue core as white spaces. Tissue stroma is dominated by the color red. The intensity difference d, "red ratio" r=R/(R+G+B) and the red channel standard deviation .varies..sub.R of image objects may be used to classify stroma objects.—in [0107]-[0112]);
Barnes as modified by Donovan however do not explicitly disclose in the prediction mode, using the set of parameters of the model to indicate the probability that each pixel of a second digital image falls within the region of interest using the second color, wherein the second digital image is acquired from a second slice of tissue that is stained with the second stain but not with the first stain,
Sethi teaches in the prediction mode, using the set of parameters of the model to indicate the probability that each pixel of a second digital image falls within the region of interest using the second color, wherein the second digital image is acquired from a second slice of tissue that is stained with the second stain but not with the first stain (see Sethi: e.g., --the local disease class training module 557 is a machine learning system such as a convolutional neural network with associated parameters such as weights and hyper-parameters such as depth, filter sizes, etc. and an optimization algorithm such as gradient descent with momentum. The sub-images of fixed window size from the training set 556 are input to the neural network and their respective labels are the desired output. The neural network is trained to minimize a cost function, such as cross-entropy between the desired labels and those predicted by the neural network by using an optimization method such as gradient descent. With sufficient training using example input-output pairs, a machine learning based POI detector training module learns to predict labels for input sub-image windows of processed tissue image. The training may be validated using a validation set. If the classification performance on the validation set is not adequate, more training data may be collected, or the hyper-parameters of the classifier be changed before re-training.--, in [0078]-[0082]);
Barnes (as modified by Donovan) and Sethi are combinable as they are in the same field of endeavor: using tissue staining and corresponding image processing of stained images and neural network to identifying and classifying cancerous cells and tissues  . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Barnes (as modified by Donovan)’s method using Sethi’s teachings by including in the prediction mode, using the set of parameters of the model to indicate the probability that each pixel of a second digital image falls within the region of interest using the second color, wherein the second digital image is acquired from a second slice of tissue that is stained with the second stain but not with the first stain to Barnes (as modified by Donovan)’s neural network model  in order to process training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data (see Sethi: e.g. in [0005], [0009]-[0010], [0033]-[0034], and [0078]-[0082]).

	Re Claim 44, Barnes as modified by Donovan and Sethi further disclose wherein the model is a convolutional neural network model, and wherein the generating the set of parameters involves training the convolutional neural network model (see Sethi: e.g., -- advances in computer vision, machine learning algorithms, computer hardware technology, and computer networking technology, along with high throughput whole slide scanning technology will enable the emergence of computational pathology systems that can alleviate the aforementioned problems. With the emergence of deep learning and convolutional neural network algorithms and methods and the development of graphical processing unit (GPU) technologies, automated analysis of digitized magnified images of tissue samples--, in [0002], -- the points-of interest are detected at their center points or at other points closest to their centers using a point-of-interest detector such as a pre-trained neural network, a pre-trained convolutional neural network, a pre-trained recurrent neural network, a pre-trained feed-forward neural network, a pre-trained deep neural network or a pre-trained penalized logistic regression on a set of features extracted from tissue regions around the points-of-interest. In further embodiments, the computing system includes a remote server wherein the instructions executable by at least one processor are located on the remote server. In further embodiments, one or more images of the patient tissue include one or more slides of the patient tissue from the individual patient. In further embodiments, the patient tissue has been stained with one or more stains including, but not limited to, hematoxylin and eosin (H&E), Masson's trichrome, van Gieson, Reticulin, Heidenhain's azan trichrome, Giesma, Toluidine blue, immunohistochemistry (IHC) stains, etc.--, in [0005], -- the first classifier is a nucleus detector comprising one or more pre-trained neural networks, convolutional neural networks, or recurrent neural networks etc. In further embodiments, the probability of the disease state is aggregated from two or more images of the patient tissue from the same patient. In further embodiments, the method undergoes periodic or continuous validation.--, in [0009]-[0010], and, -- The architecture of the neural network, that is, the number of hidden layers and nodes in each layer is selected by evaluating the performance of multiple trained neural network architectures on validation data. As referenced herein, the term “convolutional neural network” refers to a type of neural network having an input layer, at least one convolutional layer, plurality of densely connected layers and an output layer with each layer having one or more nodes (input, dense, and output layer) or filters (in convolutional layers) with or without connections that skip layers or feed the same layers. [0034] As referenced herein, the term “deep learning” refers to a type of machine learning where the relationship between training input-output pairs is learned in terms of hierarchical model composed of plurality of intermediate layers which extract increasingly complex features as the information flows from input to the output. Examples of deep learning models include, but are not limited to a deep convolutional neural network, a deep belief network, a recurrent neural network, an autoencoder, etc. As referenced herein, the term “parameters” refers to a set of numbers that determine the behavior of a classifier, such as the weights of connections in a neural network, which are determined using an automated tuning or numerical optimization operation known as “training”. As referenced herein, the term “training” refers to a process of using training data and validation data to tune or set the parameters of a classifier using numerical optimization such that the classifier gives a desirable level of performance on these data as determined by a set measure of performance such as “average accuracy of classification on validation data.”--, in [0033]-[0034]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 43.

Re Claim 45, Barnes as modified by Donovan and Sethi further disclose generating a prediction image in which each pixel location of the second digital image has an intensity indicative of the probability that the associated pixel of the second digital image falls within the region of interest (see Sethi: e.g., --the local disease class training module 557 is a machine learning system such as a convolutional neural network with associated parameters such as weights and hyper-parameters such as depth, filter sizes, etc. and an optimization algorithm such as gradient descent with momentum. The sub-images of fixed window size from the training set 556 are input to the neural network and their respective labels are the desired output. The neural network is trained to minimize a cost function, such as cross-entropy between the desired labels and those predicted by the neural network by using an optimization method such as gradient descent. With sufficient training using example input-output pairs, a machine learning based POI detector training module learns to predict labels for input sub-image windows of processed tissue image. The training may be validated using a validation set. If the classification performance on the validation set is not adequate, more training data may be collected, or the hyper-parameters of the classifier be changed before re-training.--, in [0078]-[0082]; also see: -- as shown in FIG. 3, the input may be converted from pixel intensity to optical density map 302 via an operation that calculates Beer-Lambert transform 301. For the most widely used range of pixel values from 0 to 255, Beer-Lambert transform calculates red optical density R from red spectral intensity r as follows: R=−log (r+1)/(255+1). Similarly, it calculates optical density for blue and green channels, i.e. B and G. This optical density is also arranged as a 3-d array, known as the optical density map 302. The optical density map 302 is rearranged into a 2-d matrix of pixels 304 via a re-arrangement operation 303 such that spectral values R, G, B of each pixel forms a complete column of the matrix. The matrix of pixels 304 may be decomposed into two matrices—stain color prototypes 306, and stain density maps 307—such that both are nonnegative and their product approximates the matrix of pixels, via a sparse nonnegative matrix factorization and stain to color mapping operation 305. Additionally, the stain density map matrix is sparse such that it is highly likely for only one of the entries in a column to be nonzero. The non-zero entries represent specificity of one of multiple stains that was absorbed by the biological structure represented by that pixel location. Consistent with the spirit of this disclosure, this operation may use an optimization routine such as alternate least squares, multiplicative updates, etc.--. In [0064]). See the similar motivation and obviousness statements of the combination of disclosures of cited references addressed above for the discussion of Claim 43.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667